Citation Nr: 1827302	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  05-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected acne.  

2.  Entitlement to an increased initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 26, 2017, and in excess of 70 percent on and after January 26, 2017. 

3.  Entitlement to an increased initial disability rating for service-connected residuals of a right ankle injury, rated as noncompensable prior to November 3, 2010, and rated as 10 percent disabling on and after November 3, 2010.

4.  Entitlement to an effective date prior to November 3, 2010 for the assignment of a 10 percent evaluation for service-connected residuals of a right ankle injury.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 26, 2017.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1966 to May 1968, and in the U.S. Air Force from April 1971 to April 1989.  The Veteran is in receipt of, among other medals, a Purple Heart.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the Veteran's claims is now with the RO in Nashville, Tennessee.  

The Veteran appeared before the undersigned Veterans Law Judge in January 2016 for a videoconference hearing.  A transcript of this hearing is of record.  The Board remanded the claims in July 2016.  

During the pendency of the appeal, the disability rating for the Veteran's PTSD was increased to 70 percent, effective January 26, 2017.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Similarly, although a TDIU was granted from that date, the Veteran's claim of entitlement to a TDIU is part and parcel of the underlying claims for an increase in the instant appeal.  Thus, the claim for a TDIU prior to January 26, 2017, is still in appellate status.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).

As a matter of clarification, the Veteran has perfected an appeal of entitlement to an effective date prior to November 3, 2010, for the assignment of a 10 percent evaluation for service-connected residuals of a right ankle injury.  The RO deemed November 3, 2010, to be date of receipt of the Veteran's claim for an increased rating for his right ankle disorder, implicitly finding that the Veteran did not appeal the July 2009 rating decision that granted service connection for a right ankle disorder, and the RO assigned a noncompensable evaluation, effective June 23, 2004.  However, an April 2010 VA examination report documents right ankle testing and examination findings.  Thus, while it is true that no correspondence expressing a desire for an increased rating for his right ankle disorder was received from the Veteran until November 3, 2010, a VA examination was received prior to the expiration of the appeal period from the July 2009 rating decision.  The April 2010 VA examination is new and material, and is considered as having been filed with connection with the claim which was pending at the beginning of the appeal period, June 23, 2004.  38 C.F.R. § 3.156(b) (2017).  Therefore, the appeal period being examined for the Veteran's claim of entitlement to an increased rating for a right ankle disorder extends back to June 23, 2004, not November 3, 2010.  

Appeals of entitlement to service connection for a skin disorder other than acne, gastroesophageal reflux disease and peptic ulcer disease, degenerative joint disease of the left wrist, residuals of a left arm wound, lumbar and cervical spine disabilities, and bronchitis, are in appellate status.  The Veteran presented testimony for these appeals in November 2010 before an Acting Veterans Law Judge, and in March 2011, the Board remanded the claims for further development.  These issues will be decided by the Veterans Law Judge to whom relevant testimony was provided in November 2010 in a separate decision. 

The issues of entitlement to an increased rating for a right ankle disorder and acne, entitlement to an effective date earlier than November 3, 2010, for the grant of a 10 percent rating for a right ankle disorder, and entitlement to a TDIU prior to June 23, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 23, 2014, the Veteran's PTSD more is manifested by occupational and social impairment with reduced reliability and productivity, and not deficiencies in most areas.

2.  On and after June 23, 2014, the Veteran's PTSD more nearly approximates deficiencies in most areas, but not total occupational and social impairment.

3.  On and after June 23, 2014, the Veteran's PTSD causes the Veteran to be unable to secure or follow substantially gainful employment.   


CONCLUSIONS OF LAW

1.  Prior to June 23, 2014, the criteria for a disability rating in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  On and after June 23, 2014, to January 25, 2017, the criteria for a disability rating of 70 percent, but no more, for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).

3.  On and after January 26, 2017, the criteria for a disability rating in excess of 70 percent for service-connected PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).

4.  On and after June 23, 2014, to January 25, 2017, the criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  In this regard, the Board also finds that there has been compliance with the prior July 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran submitted a claim for an increased evaluation in February 2010.  He has been in evaluated under 38 C.F.R. § 4.130, DC 9411.  Under this code, a 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. 3 8 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, Slip opinion at 5 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  This appeal was originally certified to the Board prior to August 4, 2014.  As such, the DSM-IV applies and the GAF scores will be noted.

	Factual History

The Veteran sought psychiatric treatment in July 2009.  Then, he reported that he was doing well since his last visit for PTSD.  He had good tolerance of his medications with no side effects.  He further denied having any anxiety or depressive symptoms as long as he took his medications.  His medications were renewed, and the Veteran was told to follow up in six months or as needed.  

VA provided an examination for PTSD in April 2010.  PTSD treatment had been ongoing for the previous five years with good results.  The Veteran indicated his medications were effective, but he would have difficulties with sleep one to two times per month.  He had been separated from his wife of 22 years since 1999, was unable to speak to one of his daughters, and spoke to his other daughter a few times monthly.  The Veteran remained friendly with his wife - they spoke on the phone often and she visited a few times per year.  Socially, the Veteran watched television and played video games with neighborhood friends.  The Veteran also fished and worked on vehicles.  The examiner summarized the Veteran's psychosocial functioning impairment as mild.  The Veteran did not drink alcohol, but he smoked marijuana three to four times per week to help with pain issues.  The Veteran had 10 years of abstinence from cocaine.  A mental status examination was normal.  The Veteran did report that his mood, while good at that time, would slump at times.  He then further described his sleep impairment, explaining that there were difficulties with sleep onset three to four times per week.  There was clear and coherent speech.  The examiner found the Veteran's mood neutral.  The Veteran was fully oriented and had both insight and judgment.   The Veteran did report auditory hallucinations, but had fair impulse control, no inappropriate behavior, no obsessive or ritualistic behavior, panic attacks, and the Veteran was able to maintain minimum personal hygiene.  The examiner diagnosed PTSD, mild, and assigned a GAF score of 65.  The examiner summarized the examination by noting the Veteran was mildly impaired in his psychosocial functioning from PTSD symptoms, resulting in occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  

An October 2010 VA record noted that the Veteran reported that his family members were complaining about him.  He also reported having nightmares and not sleeping well.  He also reported having intrusive thoughts of the war.  He denied depression, but he indicated that he was unable to be in crowds and would become irritable and angry.  

VA received statement by the Veteran's wife in November 2010.  She indicated that they had been separated for 11 years due to the Veteran's drinking, gambling, and drug use, but also because of his paranoia and anger.  The Veteran would frighten her when he yelled and fought while sleeping.  She lived in California but travelled to see the Veteran in Alabama periodically.  During her then-current visit, she had noticed his night sweats and nightmares, and his yelling and fighting while sleeping had worsened since they were still together.  She reported that the Veteran became moody and anxious around crowds.  

VA treatment records from April 2011 show the Veteran missed an appointment in January of that year and run out of some of his medication.  He reported feeling mildly depressed.  His sleep was reportedly fine, but he would experience nightmares two to three times per week.  He would also experience intrusive thoughts of the war at times, have difficulty in crowds, and become irritable or angry.  Other than occasional mild depressed mood, a mental status examination showed normal symptomatology.  

Follow-up VA treatment from July 2012 show the Veteran reporting that he was having nightmares about the Vietnam war at least once weekly, awakening with cold sweats when the nightmares occurred.  He would become irritable if he did not take his medications.  His wife and daughter reported that he was irritable most of the time.  The Veteran reported that he would avoid crowded areas because he would become anxious.  The Veteran would drink alcohol every other day and smoke marijuana daily.  He denied symptoms of mania or psychosis.  He also denied any thoughts of suicide or suicide.  The Veteran finally denied auditory or visual hallucinations, and no delusions were elicited.  Follow-up treatment in August 2012 showed similar reports.  

The Veteran followed-up for more treatment with VA in August 2013.  Some of his medications had run out and was seeking refills.  He denied any symptoms of depression, mania, or psychosis.  He had fair sleep and appetite.  However, he reported having continued nightmares.  He denied suicidal or homicidal thoughts.  He also denied any auditory or visual hallucinations, and no delusions were elicited.  Regarding his nightmares, he reiterated that he had a nightmare once per week that would cause him to awaken sweating.  He denied flashbacks but reported hypervigilance and avoidance of loud unexpected noise or crowds.  He finally denied numbness and hyperstartle behavior.  The Veteran consistently smoked cannabis and he would drink alcohol one to two times per month.  He would work on old vehicles to stay busy, and he denied any recent stressors.  He reportedly lived with his wife.  On follow-up visit with VA in September 2013, the Veteran largely reported the same symptoms but indicated that he was not living with his wife.  

On VA examination in June 12, 2014, the Veteran received diagnoses of PTSD and cannabis use disorder.  The examiner found that PTSD caused flashbacks, nightmares with physiological and psychological arousal, avoidance and trauma-themed stimuli, and hypervigilance.  The cannabis use disorder caused persistence use of THC for the purpose of self-medication.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Cannabis use disorder resulted in no impairments.  Symptoms present included anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in adapting to stressful circumstances, including work or a worklike setting, and the inability to establish and maintain effective relationships.  Though the Veteran presented early for his appointment, his hair was long and unkempt.  His shirt was noted to be dirty and his jeans were stained with paint.  The Veteran did remain pleasant and cooperative throughout the assessment.  The examiner remarked that the Veteran would experience flashbacks when encountering various stimuli.  He had nightmares related to his military service.  He would talk and fight in his sleep.  The Veteran also showed avoidance symptoms and was isolated socially.  He described having a hard time trying to get close to anyone because he was emotionally numb.  Despite describing a history of violence, the Veteran denied being in any recent incidents of aggression or violence.  However, he was hypervigilant when in public.  The examiner concluded by noting that the Veteran had difficulty with sleeping two or three times monthly when his medication was not effective.  

In the January 2016 hearing, the Veteran testified that his PTSD had worsened.  He indicated that his nightmares were severe and that he required medications for sleep.  He testified that he was easily startled and triggered by certain stimuli such as fireworks.  He reported that he had separated with his wife due to his anger difficulties and his efforts to self-medicate with alcohol over the years.  He described a history of marital difficulties and related that he had very few friends.  

VA provided another examination in January 2017.  At that time, the Veteran was diagnosed again with PTSD and cannabis use disorder.  These conditions were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Again, the examiner noted that it was impossible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, noting that each condition equally impaired the Veteran's social and occupational functioning.  The examiner noted that the Veteran had sought mental health treatment with VA for many years but had ceased treatment with VA because he believed that his medications were not helping. The Veteran reported having ongoing sleep problems with nightmares, flashbacks, crowd difficulties, and avoidance symptoms for anything other than his family.  He reported having contact with his family and that his only hobby was working on cars.  Symptoms found included anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, the inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner found the Veteran alert, oriented, and with normal and goal-directed speech.  He had an anxious affect but no auditory or visual hallucinations and he was not suicidal or homicidal.  The examiner found that there were no cognitive deficits.  

	Analysis

The Board finds that prior to June 23, 2014, a rating in excess of 50 percent is not warranted.  The Veteran's PTSD was manifested by anger, irritability, nightmares, anxiety, and difficulty with crowds.  The Veteran denied suicidal and homicidal ideations and delusions.  On VA examination in April 2010, the Veteran described having a social life with his neighbors.  Although the Veteran was separated and did not talk to one of his daughters, he talked often to another daughter.  Also at that examination, the Veteran described having recreational hobbies in fishing and working on vehicles.  At that time, the level of occupational and social impairment due to PTSD was found to be mild.  Follow-up treatment with VA showed similarly mild symptomatology, though the Veteran did report nightmares of increasing frequency.  However, the Board notes that the evidence does not show occupational and social impairment with deficiencies in most areas; there were no issues with judgment, and the Veteran did not report obsessional rituals that interfere with routine activities.  Furthermore, the Veteran's speech was noted to be normal, and he did not report near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran was fully oriented and had impulse control.  The 2010 VA examiner found no problems with maintaining a minimum level of personal hygiene, despite having mildly disheveled clothes.  As the Veteran retained some family and friend relationships, his PTSD is not manifested by an inability to establish and maintain effective relationships. 

In short, the Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination prior to June 23, 2014.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence does not support the award of a higher rating for the Veteran's service-connected PTSD.  

On and after June 23, 2014, to January 25, 2017, the Board finds that an increased rating of 70 percent is warranted.  The 2014 VA examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood - matching the criteria for a 70 percent evaluation.  At that time, the Veteran showed difficulty in adapting to stressful circumstances, including work or a worklike setting, and the inability to establish and maintain effective relationships.  Further, the examiner remarked that the Veteran's hair was long and unkempt and that his shirt was dirty and his jeans were stained with paint, suggesting neglect of personal hygiene.  In light of this symptomatology, the Board finds that an increased 70 percent evaluation is warranted.  

On and after June 23, 2014, however, 100 percent evaluation is not for assignment.  The evidence of record does not demonstrate total social and occupational impairment - though the Veteran is separated from his wife, they remain friends, and the Veteran has maintained family relationships.  Furthermore, he did not exhibit inappropriate behavior, persistent delusions or hallucinations, a danger to self or others, or disorientation to time or place, or memory loss for names of close relatives, occupation, or his own name.  Finally, the Veteran's thought processes and communication were not noted to be grossly impaired.  The Board notes that the VA examiner in January 2017 noted that the Veteran did have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  But the remaining symptoms of PTSD did not rise to the level of similar severity, frequency, and duration.  As such, the Veteran's PTSD does not warrant a 100 percent evaluation.

There is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination on and after June 23, 2014.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  TDIU

The claim of entitlement to a TDIU prior to June 23, 2014, is remanded below.  The appeal period addressed herein is from June 23, 2014, to January 25, 2017.  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2017).

In light of the grant of a 70 percent rating for the Veteran's PTSD from June 23, 2014, to January 25, 2017, the Veteran now meets the schedular criteria for a TDIU as there is at least one disability ratable at 40 percent or more (PTSD), and sufficient additional disability to bring the combined rating to 70 percent or more (10 percent evaluations for service-connected tinea pedis/cruris, allergic rhinitis, and right ankle injury).  Thus, the schedular criteria of 38 C.F.R. § 4.16 (a) are met.  In addition, the Veteran reported in an August 2017 claim form that he has remained unemployed since 2006.  The remaining consideration is whether PTSD renders the Veteran unemployable.  The Board finds in the Veteran's favor from June 23, 2014, to January 25, 2017.  Thereafter, he is already in receipt of a TDIU.  

The 2014 VA examination for PTSD shows similar symptomatology to the VA examination conducted in January 2017 for PTSD.  In both, the VA examiners clearly opined that PTSD resulted in occupational and social impairment with deficiencies in most areas.  In the June 2014 VA examination, the Veteran showed difficulty in adapting to stressful circumstances, including work or a worklike setting, and the inability to establish and maintain effective relationships.  Further, the examiner remarked that the Veteran's hair was long and unkempt and that his shirt was dirty and his jeans were stained with paint, suggesting neglect of personal hygiene.  The June 2014 VA examiner also noted that the Veteran had reported anger difficulties in work, which caused him to cease work in 2006.  Furthermore, the RO found that the January 2017 VA examination supported the award of a TDIU, and because the June 2014 VA examination shows similar symptomatology and severity, the Board resolves reasonable doubt in the Veteran's favor and finds that a TDIU is warranted from June 23, 2014, to January 25, 2017.
 

ORDER

Prior to June 23, 2014, a disability rating in excess of 50 percent for PTSD is denied.

On and after June 23, 2014, to January 25, 2017, a disability rating of 70 percent for PTSD is granted.

On and after June 23, 2014, a disability rating in excess of 70 percent for PTSD is denied.  

On and after June 23, 2014, to January 25, 2017, entitlement to a TDIU is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

Regarding the Veteran's claim of entitlement to an increased rating for a right ankle disorder, remand is required for an additional examination.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet.App. 158 (2016).  Most recently, a VA examination was conducted for the right ankle in January 2017 for the Veteran's right ankle.  The examiner indicated that there was evidence of pain on passive range of motion testing and no pain on non-weight bearing.  However, the examination findings did not include range of motion measurements on passive, weight-bearing, and nonweight-bearing motion.  

Regarding the claim for an effective date prior to November 3, 2010, for the grant of an increased rating for a right ankle disorder, remand is required as the issue is inextricably intertwined with the increased evaluation claim.  The Board finds that these two issues are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Regarding the claim for an increased evaluation for service-connected acne, remand is required for a clarifying examination.  Remand may be required if record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  At the January 2017 VA examination, the examiner noted that acne and scarring were noted to affect 40 percent of the Veteran's face and neck, but did not address whether there were characteristics of disfigurement or note the total body area affected by service-connected acne.  On VA examination in January 2016, the examiner noted that the Veteran did have scarring on his face and back due to previous bouts of acne.  This finding was contradicted by the VA examination conducted in January 2017, when the VA examiner found that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  An additional examination should be conducted in order to clarify the residuals of the Veteran's condition.

Last, because the issues of entitlement to increased ratings will have a substantial effect on the merits of a claim for TDIU, the claim for TDIU prior to June 23, 2014 is inextricably intertwined with all of the issues remanded herein.  Harris, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, afford the Veteran a VA examination to identify the severity of his service-connected right ankle disability.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The appropriate Disability Benefits Questionnaire shall be utilized. In addition, the examiner must elicit from the Veteran a full description of his flare-ups, to include the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares.  The examiner must also address testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If not medically appropriate or cannot be performed, a short supporting explanation must be provided.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected acne.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Following review of the claims file and a VA skin examination of the Veteran, the examiner must discuss the presence or absence of the eight characteristics of disfigurement found in Diagnostic Code 7800 or scars found in Diagnostic Codes 7801-7805 and must discuss the presence or non-presence of scarring due to the service-connected acne.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


